Citation Nr: 9921233	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-35 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an infected left hip replacement with 
resection arthroplasty.

3.  Entitlement to an increased evaluation for bilateral foot 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARINGS ON APPEAL

Appellant and C. W.
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to April 1966.  
This case came before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) Cleveland, Ohio.

The issue of entitlement to an increased evaluation for bilateral 
foot disability will be addressed in the remand portion of this 
action.


FINDING OF FACT

The veteran's claims for service connection for post-traumatic 
stress disorder (PTSD) and for benefits under the provisions of 
38 U.S.C.A. § 1151 for an infected left hip replacement with 
resection arthroplasty are not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded claims 
for service connection for PTSD and for benefits pursuant to 
38 U.S.C.A. § 1151 for an infected left hip replacement with 
resection arthroplasty.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If he 
has not, his claims must fail, and VA is not obligated to assist 
him in the development of the claims.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter Court) has stated repeatedly that 38 U.S.C.A. 
§ 5107(a) unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois v. 
Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, at 
610-611 (1992).  A well-grounded claim is a plausible claim, that 
is, a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The Court has stated that the quality and quantity of evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must be 
evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).
The veteran's service medical records do not reveal any 
complaints or findings of psychiatric disability, including on 
discharge examination in April 1966.  Antisocial personality was 
diagnosed on VA hospitalization for foot problems from June to 
July 1971.  Alcohol dependence and polydrug abuse were diagnosed 
beginning on VA hospitalization in September 1988.  It was 
reported in a VA outpatient treatment record dated in September 
1993 that the veteran complained of decreased appetite and 
difficulty sleeping/nightmares; the examiner noted that the 
veteran's chart was not available.  No psychiatric evaluation was 
conducted.  The assessment included questionable PTSD.

The veteran testified at a personal hearing at the RO in June 
1998 that men in his unit were killed in a Viet Cong attack and 
that he has insomnia and nightmares as a result of his military 
service.

The veteran's service medical records do not contain any 
complaints or findings of PTSD, and the medical evidence after 
discharge does not contain any clear diagnosis of PTSD.  The 
assessment of questionable PTSD in September 1993, which is not a 
clear diagnosis of PTSD, was made without the veteran's chart and 
without a psychiatric evaluation.  Since there is no clinical 
evidence on file suggesting that the veteran has PTSD related to 
service, the Board must conclude that the veteran's claim for 
service connection for PTSD is not well grounded.

Although the veteran has submitted statements and testified that 
he believes that he has PTSD as a result of his experiences in 
Vietnam, as a lay person he is not competent to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet.App. 492, at 494 
(1992).

38 U.S.C.A. § 1151 (West 1991) provides that where any veteran 
shall have suffered an injury, or aggravation of an injury, as 
the result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner as if 
such disability or aggravation were service connected.
The Board notes that all claims for benefits under 38 U.S.C.A. 
§ 1151 that were filed before October 1, 1997, which includes the 
veteran's claim, must be adjudicated under the provisions of 
§ 1151 as they existed prior to that date.  VAOPGCPREC 40-97.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will be 
compared with the subsequent physical condition resulting from 
the disease or injury.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or injury 
will be the condition which the specific medical or surgical 
treatment was designed to relieve.  Compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  In 
determining whether such existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  Compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(b), (c) (1996).

According to VA hospital records for September 1994, the veteran 
underwent a left total hip arthroplasty without complication; it 
was noted that he did well postoperatively without signs of 
infection.  

VA outpatient records from September 1994 to June 1995 reveal 
that, five days after hospital release, the incision was 
described as healing well without drainage or erythema.  The 
veteran complained in November 1994 of a weight loss of 40 pounds 
over the previous month and a half.  Examination revealed that 
the left hip was well healed without erythema or drainage.  X-
rays of the left hip at that time showed that the prosthesis was 
well set with no evidence of loosening.  Records for December 
1994 indicate that the veteran had recently been in a motor 
vehicle accident and was complaining of left hip pain and a 
change in hip contour.  When seen by Dr. L. in December 1994, it 
was noted that the veteran said that he had lost 40 pounds over 
the previous year, which he attributed to problems with arthritis 
pain, and said that his left hip bone was sticking out more than 
before his recent motor vehicle accident.  With respect to the 
veteran's weight loss, Dr. L. noted that there was nothing in the 
veteran's history or on examination to suggest infection or 
malignancy.  Additional evaluation was scheduled that day, 
including blood work.  When seen by Dr. L. in March 1995, the 
veteran said that he generally felt well except for a nagging hip 
pain that had been present since his last visit.  Dr. L. noted 
that orthopedic follow up had been scheduled several times, but 
that the veteran had had a death in the family and had not gone 
yet.  Although laboratory tests had been scheduled for December 
1994, and the veteran said that they had been performed, Dr. L. 
noted that there was no record of the results.  When examined by 
VA in April 1995, the incision was considered well healed with no 
signs of infection; it was noted that the source of the veteran's 
pain was unclear.  Left hip X-rays in April 1995 indicated that 
the hip replacement was unchanged since December 1994.  

VA hospital reports for June 1995 reveal that the veteran was 
seen for left hip pain.  It was noted that the veteran had a 
history of IV drug abuse and that, because his pain had become so 
severe, he had reused IV drugs.  He was tapped for seropurulent 
fluid that grew out Staph. aureus.  He underwent incision and 
drainage of the left hip and then resection arthroplasty of the 
hip.  The discharge diagnoses included status post left total hip 
arthroplasty and history of intravenous drug abuse.  The veteran 
was readmitted the day following discharge for IV antibiotics and 
to teach him to administer the antibiotics himself.  The 
discharge diagnosis in June 1995 was infected left total hip 
replacement with resection arthroplasty.

VA outpatient records for August and September 1995 reveal a 
diagnosis of osteomyelitis in August 1995.  

The veteran testified at a personal hearing at the RO in June 
1998 that the blood infection that resulted in the removal of his 
left hip replacement could have been prevented if VA had taken 
the veteran's complaints of pain and hip bulging seriously and 
that Dr. L., a VA physician, had indicated that if the infection 
had been found earlier the resulting complications could have 
been prevented.

Although the veteran contends that Dr. L. opined that, if the 
infection had been found earlier, the outcome would have been 
different, the evidence of record does not support this 
contention.  After left hip surgery in September 1994, follow up 
evaluations in September and November 1994 did not show any 
drainage or other abnormality.  The veteran complained of 
additional left hip pain after a motor vehicle accident in 
December 1994.  Dr. L. examined the veteran in December 1994 and 
did not see any evidence of infection.  Dr. L. scheduled the 
veteran for laboratory tests but there is no record that these 
were performed.  It was noted by Dr. L. in March 1995 that the 
veteran indicated that he had not reported for follow up 
orthopedic evaluation between December 1994 and March 1995 
because of a death in the family.  Infection of the left hip was 
discovered on VA hospitalization in June 1995, and the veteran 
underwent left hip surgery, at which time it was noted that the 
veteran had taken IV drugs for his hip pain.  There is no 
notation in the record by Dr. L. that VA should have known of the 
left hip infection sooner and that, if the infection had been 
discovered sooner, the complications would have been avoided.  
The Board notes that the veteran has not been able to produce any 
competent evidence, despite his contentions, that his infected 
left hip replacement with resection arthroplasty was caused or 
worsened due to VA care.  

As noted above, in a case where a determinative issue involves 
medical causation, competent medical evidence to the effect that 
the claim is plausible or possible is required to establish that 
the claim is well grounded.  Grottveit at 93.  Since the record 
contains no medical evidence that the veteran's infected left hip 
replacement with resection arthroplasty was caused or worsened by 
VA care, the Board must conclude that the veteran's claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 for infected 
left hip replacement with resection arthroplasty is not well 
grounded.

Although the Board has considered and denied the veteran's claim 
for benefits under the provisions of 38 U.S.C.A. § 1151 for an 
infected left hip replacement with resection arthroplasty due to 
VA treatment on a ground different from that of the RO, that is, 
whether the appellant's claim is well grounded rather than 
whether he is entitled to prevail on the merits, the appellant 
has not been prejudiced by the Board's decision.  In assuming 
that the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).  
To remand this case to the RO for consideration of the issue of 
whether the veteran's claim is well grounded would be pointless, 
and in light of the law cited above, would not result in a 
determination favorable to the veteran.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for an infected left hip replacement with resection 
arthroplasty is denied.


REMAND

A review of the claims file reveals that the most recent VA 
disability evaluation for compensation purposes was in February 
1994 and that the veteran indicated in his June 1994 RO hearing 
that his service-connected bilateral foot condition had increased 
in severity.  Although the veteran has recently had an above the 
knee amputation on the left due to nonservice-connected 
infection, a current examination of his service-connected right 
foot disability is needed.

In light of these circumstances, the case is REMANDED to the RO 
for the following actions:


1.  The RO should request that the veteran 
identify specific names, addresses and 
approximate dates of treatment for all 
other health care providers who may possess 
additional records pertinent to his claim 
for an increased evaluation for bilateral 
foot disability.  Then, with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the veteran 
which have not been previously secured.

2.  When the foregoing development has been 
completed, the RO should arrange for a VA 
podiatric examination of the veteran by a 
board certified specialist, if available, 
to determine the current severity of the 
veteran's service-connected foot 
disability.  The claims file, including a 
copy of this REMAND, must be made available 
to the examiner for proper review of the 
medical history.  The examiner is requested 
to characterize the severity of the pes 
planus, and should, at a minimum, make 
specific findings as to the existence, 
nature and extent of the factors 
contemplated in VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, as well as whether there is loss 
of use of the right foot due to service-
connected disability.  The examiner is 
further requested to identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain as a result 
solely of the veteran's service-connected 
foot disability.  The extent of any 
weakened movement, excess fatigability and 
incoordination associated with the service-
connected disability should be specifically 
assessed.  The physician should also 
express an opinion concerning whether there 
would be any additional limits on 
functional ability during flare-ups (if the 
veteran alleges flare-ups) or on repeated 
use, and, if possible, express this in 
terms of additional degrees of limitation 
of motion during flare-ups and on repeated 
use.  If this is not feasible, the examiner 
should so state.  The examiner should also 
be requested to comment on the impact of 
the service-connected disability on the 
veteran's ability to work.  All indicated 
studies, including X-rays of the right 
foot, must be performed, and the rationale 
for any opinion expressed should also be 
provided.

4.  Thereafter, the RO should undertake any 
other development deemed appropriate and 
should readjudicate the claim for an 
increased rating for bilateral foot 
disability, to include consideration of all 
applicable diagnostic codes and 38 C.F.R. 
§ 3.321(b)(1), 4.7, 4.40, and 4.45. 

5.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO should issue a supplemental statement of 
the case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is otherwise notified 
by the RO.

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

